 



Performance Share Grant Agreement   Exhibit 10.6

     1. The Performance Share Unit Grant for the number of Units specified on
the award summary page is granted to you under, and governed by the terms and
conditions of, the 2008 Performance Plan of The Goodyear Tire & Rubber Company,
adopted effective April 8, 2008 (the “Plan”), and this Grant Agreement. As your
awards are conveyed and managed online, your online acceptance constitutes your
agreement to, and acceptance of, all terms and conditions of the Plan and this
Grant Agreement. You also agree that you have read and understand the provisions
of the Plan, this Grant Agreement and Annex A. All defined terms used in this
Grant Agreement have the meanings set forth in the Plan.
     2. All rights conferred upon you under the provisions of this Grant
Agreement are personal to you and no assignee, transferee or other successor in
interest shall acquire any rights or interests whatsoever under this Grant
Agreement, which is made exclusively for the benefit of you and the Company,
except by will or the laws of descent and distribution.
     3. As further consideration for the Units granted to you hereunder, you
must remain in the continuous employ of the Company or one or more of its
Subsidiaries until December 31, 20___, the end of the Performance Period. Any
Units earned will be prorated in the event of your death, Retirement (defined as
termination of employment at any age after 30 or more years, or at age 55 or
older with at least 10 years, of continuous service with the Company and its
Subsidiaries) or Disability (defined as termination of employment while
receiving benefits under a long-term disability income plan maintained by the
Company or one of its Subsidiaries) prior to completion of the Performance
Period. Any proration is based on the last day you worked. Nothing contained
herein shall restrict the right of the Company or any of its Subsidiaries to
terminate your employment at any time, with or without cause.
     4. You will forfeit the right to receive any distribution or payment under
this award if you enter into a relationship either as an employee, consultant,
agent or in any manner whatsoever with an entity that sells products in
competition with products sold by the Company and its Subsidiaries within six
months after the earlier of (1) the date you receive your distribution of Units
earned or (2) the date you cease to be an employee of the Company or one of its
Subsidiaries.
     5. The number of Units earned will be paid as follows:
     (a) Each Unit earned will be valued at a dollar amount equal to the Fair
Market Value of the Common Stock on December 31, 20___(the “Unit Value”).
     (b) The Company will pay to you an amount equal to 50% of the Unit Value
multiplied by the total number of Units earned in cash and an amount equal to
50% of the total number of units earned in shares of Common Stock, less such
withholding and payroll taxes as the Company shall determine to be necessary or
appropriate (withholding and payroll taxes to be deducted from the cash portion
of the payment) by March 15, 20___; provided, however, that notwithstanding the
foregoing, you may elect, by delivering a written notice of your election to the
Company not later than June 30, 20___, to defer all or a specified whole

 



--------------------------------------------------------------------------------



 



Performance Share Grant Agreement    

percentage of the aforesaid Units earned until the Optional Deferral Date (as
defined below), in which event the amount you elect to defer (which shall be
equal to the product of UE x PDE, where UE equals the number of Units earned and
PDE equals the percentage, expressed as a decimal, of the Units earned you elect
to defer) will be credited by March 15, 20___to an account maintained in the
records of the Company (the “Optional Deferred Amount”) and will be converted
into Deferral Units (as defined below). The amount of such deferral will be
reduced, if necessary, to pay such tax, payroll and other withholding
obligations as the Company shall determine to be necessary or appropriate.
     (c) Notwithstanding the foregoing, the Compensation Committee of the Board
of Directors may, at its sole election, at any time and from time to time
require that the payment of the entire, or any portion of the, Unit Value of any
number of the Units earned shall be deferred until the Optional Deferral Date,
or such later date as it shall deem appropriate, in order for the Company to
conform to the requirements of Section 162(m) of the Internal Revenue Code (the
“Required Deferral Amount”). Any Required Deferral Amount so deferred will be
credited to an account maintained in the records of the Company and will be
converted into Deferral Units, the number of which shall be determined by
dividing each amount so deferred by the Fair Market Value of the Common Stock on
the date of such deferral.
     6. As used herein, the term: (1) “Deferral Unit” means an equivalent to a
hypothetical share of the Common Stock; (2) “Optional Deferral Date” means the
first business day of the twelfth month following the month during which you
cease to be employed by the Company, or one of its Subsidiaries, for any reason
(whether Retirement, Disability, death, voluntary termination or otherwise); (3)
“Optional Deferral Unit” means each Deferral Unit resulting from any Optional
Deferred Amount, including Dividend Equivalents credited in respect thereof; and
(4) “Required Deferral Unit” means each Deferral Unit resulting from any
Required Deferred Amount, including Dividend Equivalents credited in respect
thereof. All computations relating to Deferral Units, fractions of shares of
Common Stock and Dividend Equivalents will be rounded, if necessary, to the
fourth decimal place.
     7. Each Deferral Unit will be credited with one Dividend Equivalent on each
date on which cash dividends are paid on shares of the Common Stock (and each
fraction of a Deferral Unit shall be credited with a like fraction of a Dividend
Equivalent). Dividend Equivalents (and fractions thereof, if any) will be
automatically translated into Deferral Units by dividing the dollar amount of
such Dividend Equivalents by the Fair Market Value of the Common Stock on the
date the relevant Dividend Equivalents are accrued to your account. The number
of Deferral Units (and any fractions thereof) resulting will be credited to your
account (in lieu of the dollar amount of such Dividend Equivalent) and shall
continually be denominated in Deferral Units until converted for payment as
provided in this Grant Agreement.
     8. If you have duly elected to receive payment of all or a specified
percentage of your Deferral Units on the Optional Deferral Date (or if payment
of any of the Deferral Units has been

 



--------------------------------------------------------------------------------



 



Performance Share Grant Agreement    

deferred until the Optional Deferral Date pursuant to the conversion thereof
into Required Deferral Units), you may elect, at the time and in the manner
specified below, to receive such Deferral Units in lieu of a lump sum on the
fifth business day following the Optional Deferral Date, (1) in a series of not
less than five (5) or more than ten (10) annual installments commencing on the
fifth business day following the Optional Deferral Date, or (2) a specified
percentage of your Deferral Units on the fifth business day following the
Optional Deferral Date and the balance of your Deferral Units in installments as
specified in clause (1) of this sentence.
     9. On the Optional Deferral Date (to the extent you have not elected to
receive payment in installments), the whole Deferral Units then in your account
(which have not been designated for payment in installments) will be converted
at your election (which election shall be made in writing on or before the last
day of the seventh month prior to the month during which the Optional Deferral
Date occurs), into (1) a like number of shares of Common Stock, or (2) a dollar
amount determined by multiplying the number of whole Deferral Units credited to
your account by the Fair Market Value of the Common Stock on the Optional
Deferral Date, or (3) a combination of shares of Common Stock and cash in
accordance with your election (which shall be expressed as a percentage of the
Deferral Units to be paid in shares of Common Stock). In accordance with your
election, within five business days following the Optional Deferral Date you
will be paid (a) such number of shares of Common Stock, (b) such amount of cash,
or (c) the elected combination of shares of Common Stock and cash, the amounts
of which shall be determined in accordance with the preceding sentence. If you
did not make an election as to the form of payment on or before the required
date, you will receive payment in shares of Common Stock. Any fraction of a
Deferral Unit will be paid to you on the relevant date in cash, the amount of
which shall be calculated in the manner specified above.
     10. If you desire to receive payment of your Deferral Units or a portion
thereof in annual installments, you may elect (by delivering to the Company a
written notice of your election, which shall specify the number of annual
installments, not later June 30, 20___ to receive all, or a specified whole
percentage of, the Deferral Units in your account (which would otherwise be
scheduled for distribution on the Optional Deferral Date) in not less than five
(5) or more than ten (10) annual installments, payable commencing on the fifth
business day following the Optional Deferral Date and thereafter on the fifth
business day following each anniversary thereof until paid in full. You may also
elect (in writing on or before the last day of the seventh month prior to the
month during which the Optional Deferral Date occurs) to receive payment in
shares of Common Stock, cash or any combination of Common Stock and cash
(expressed as a percentage of the Deferral Units to be paid in shares of Common
Stock. Each installment shall be in an amount equal to the total number of
Deferral Units credited to your account on the Optional Deferral Date, or on the
anniversary thereof which is the fifth business day prior to the date such
installment is due and payable, as the case may be, divided by the number of
annual installments remaining (including the annual installment then being
calculated for payment) to be paid. In respect of each installment, the number
of Deferral Units payable shall, in accordance with your election, be converted
into (1) a like number of shares of Common Stock, (2) a dollar amount determined
by multiplying the number of whole Deferral Units credited to your account by
the Fair Market Value of the Common Stock on the relevant anniversary of the
Optional Deferral Date (or the Optional Deferral Date in the case of the first
installment), or

 



--------------------------------------------------------------------------------



 



Performance Share Grant Agreement    

(3) the elected combination of shares of Common Stock and cash, the amounts of
which shall be determined in the manner specified above. Any fraction of
Deferral Unit will be paid to you on the relevant date in cash, the amount of
which shall be calculated in the manner specified above.
     11. You will be required to satisfy all Federal, state and local tax and
payroll withholding obligations, and any other withholding obligations, arising
in respect of any distribution of shares of Common Stock or cash to you. To the
extent there is sufficient cash available, such withholding obligations will be
deducted from your distribution. To the extent the amount of cash to be
distributed is not sufficient to satisfy all withholding obligations, you may
elect in writing on or before the last day of the seventh month prior to the
month during which the Optional Deferral Date occurs to pay such withholding
obligations as a condition of your receipt of any distribution of shares of
Common Stock or to have the number of shares of Common Stock reduced by the
number of shares equivalent to the required tax withholding obligation based on
the Fair Market Value of the Common Stock on the relevant anniversary of the
Optional Deferral Date if payment is in installments or on the Optional Deferral
Date in the case of the first installment or payment in the form of a lump sum.
     12. In the event of your death at any time prior to the Optional Deferral
Date, your account balance will be paid in cash in a lump sum on the fifth
business day following the Optional Deferral Date. In the event of your death at
any time following the Optional Deferral Date and prior to the distribution of
your account, the entire balance of your account shall be paid in cash on the
anniversary of the Optional Deferral Date next following your date of death.
     13. Any notice to you under this Grant Agreement shall be sufficient if in
writing and if delivered to you or mailed to you at the address on record in the
Executive Compensation Department. Any notice to the Company under this Grant
Agreement shall be sufficient if in writing and if delivered to the Executive
Compensation Department of the Company in Akron, Ohio, or mailed by registered
mail directed to the Company for the attention of the Executive Compensation
Department at 1144 East Market Street, Akron, Ohio 44316-0001. Either you or the
Company may, by written notice, change the address. This Grant Agreement shall
be construed and shall take effect in accordance with the laws of the State of
Ohio.

 